department of the treasury internal_revenue_service washington d c eer ey it rs - ey de t epa ty oe tax_exempt_and_government_entities_division u i l rrr rrarrkrrirrrrreir kekkkrkrrk ka ak krekkekkekrekkeerrkrrekre legend taxpayer a krkkrekkrakkkakk a kr ir ira x me rrererererkerererererer company c _ krekkekrkekkkkkkrke rk kk amount d krrkkkkkakkk rk kr kk i re account h keekekekkkrrkrkrkrkr kr ik bank b kkk er dear erekrkeekererkrerkrerrrerkeree this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira x with company c taxpayer a represents that amount d from ira x with the intent to roll taxpayer a represents that the bank that services the ira x contract issued by with bank b he withdrew tver to an ‘ krekrkekkkeererereekrerkereek company c refused to directly transfer amount d to another ira thus causing him to withdraw amount d from ira x and to re-deposit it into another ira check was documentation submitted with this request for a ruli issued to taxpayer a in the amount of amount d_on documentation submitted also indicates that on opened an account with bank b taxpayer aa personnel to help him establish an ira into which amount d could be deposited taxpayer a established account h with bank b and documentation indicates that amount d was deposited into that account on taxpayer a asserts that he believed that he had opened an ira with bank b and thus directed bank b to invest amount d in a long-term certificate of deposit account statements for account h show that it has several component accounts one of which is account into which amount d was deposited axpayer a bank b taxpayer a asserts that he was not aware that amount d had not been rolled over into an ira until he received a notice_of_deficiency dated from the service and was not aware that different forms should been use to establish an ira taxpayer a also states that he did not include amount d in his gross_income for tax_year been rolled over to an ira taxpayer a further asserts that he relied on bank b personnel to establish the ira and completed all the necessary forms given to him by bank b personnel in establishing account h taxpayer a filed his request for a waiver of the 60-day rollover requirement as soon as he discovered that amount d had not been rolled over to an ira within days because he assumed that amount d had have taxpayer a states that he has not used any of amount d since it has been in account h that he has not commingled amount d with any other assets and that amount d continues to be held in account h taxpayer a submitted copies of account statements for account h nl shows that amount h has remained intact since it was deposited in account h the present that based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers aik k ii rikki r rake rrr rii sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i it the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ‘ rrkekrkekkrererererreeeereakrka documentation submitted by taxpayer a indicates that he received a distribution of amount d from ira x o and that he deposited that amount into account h o completed by taxpayer a when he attempted to roll over amount d into an ira that resulted in amount d being deposited into a non-retirement account and not a rollover ira as he intended taxpayer a asserts that he relied on bank b to invest amount d in an ira and assumed that amount d had been invested in an ira the wrong application form was taxpayer a states that he was unaware that amount_d was not invested in an ira until he received notification from the service on indicating that he failed to include amount d in his gross_income for tax_year mm taxpayer a asserts that the failure of bank b to provide him with the correct forms to establish an ira caused him to miss the 60-day rollover period documentation submitted by taxpayer a with this request indicates that there have been no withdrawals of any of amount d since it has been held in account h therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed sec_401 of the code this ruling assumes that ira x satisfied the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office rrr er ere ree ererer ik if you have any questions concerning this ruling please contact hraraerrerbkrer eker eere ote rast sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
